DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 1/5/2021.  Claims 1 and 5 are currently amended.  Claims 2-3 are cancelled.  Claims 1 and 4-21 are pending review in this action.
The 35 U.S.C. 103 rejection in the previous Office Action is maintained and modified as necessitated by amendment. Additionally, 35 U.S.C. 102 and 35 U.S.C. 103 rejections are presented using both previously cited references independently.
Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that there is nothing in the cited references to motivate a person to make an acrylic binder for a lithium-sulfur secondary battery cathode with the polar and cross-linkable functional groups as claimed. Examiner respectfully disagrees. Fukumine explicitly teaches that his binder may be used with known electrode active materials without any specific limitation (paragraph [0185]). Lee uses binders having functional groups present in Fukumine’s binder, e.g. nitriles, vinyl groups and others (paragraph [0038]). As such, the ordinarily skilled artist would understand that Fukumine’s binder is usable in a cathode for a lithium-sulfur battery and would be motivated to use it as such. As explained in the maintained 103 rejection of Fukumine in view of Lee, Fukumine’s binder containing the two claimed functional groups is used in the cathode for a lithium-sulfur battery like the one taught by Lee to arrive at the claimed invention.. In addition, in the interest of expediting Claim Objections
Claims 12 and 14-17 are objected to because of the following informalities: They all recite the limitation “the solid content”. Appropriate correction is required as there is no antecedent basis for the limitation “the solid content”.
Claim 20 is objected to because of the following informalities. The claim recites the limitation “1 to 200 µm”. A number should be followed by the corresponding unit, therefore the limitation should be edited to read “1 µm to 200 µm”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, 11, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukumine (US 2018/0301744).
Regarding claim 1, Fukumine teaches an acrylic binder (particulate polymer acts as a water-insoluble binder, P 70), comprising polymerized units of a first polymerizable monomer having a polar functional group capable of interacting with a cathode active material (the particulate polymer is a polymer that includes at least a polar group-containing monomer unit, P 71); and polymerized units of a second polymerizable monomer having a cross-linkable functional group (the acrylic polymer may include a crosslinkable group-containing monomer unit, P 97), wherein the polar functional group is one or more selected from the group consisting of an amide group, a nitrile group and an alkylene oxide group (Examples of the polar group-containing monomer unit include … a nitrile group-containing monomer unit, P 74), and wherein the cross-linkable functional group is one or more selected from the group consisting of an amine group, a hydroxy group, a carboxy group, an epoxy group and a vinyl group (the crosslinkable monomer unit is a repeating unit that is derived from a crosslinkable monomer … such as an epoxy group-containing monomer, P 108).
The examiner notes that the claim preamble includes the intended use limitation “for a lithium-sulfur battery cathode”. Applicant is reminded that intended use limitations within article or composition claims must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, Fukumine’s binder is capable of use within a lithium-sulfur battery cathode.
Regarding claim 5, Fukumine teaches an acrylic binder including a polar function group. The polar function group is capable of interacting with sulfur in a cathode.
Regarding claim 6, Fukumine teaches the acrylic binder according to claim 1, further comprising polymerized units of alkyl (meth)acrylate (Paragraph 95 describes how the particulate polymer includes a (meth)acrylic acid ester monomer unit. Paragraph 99 further describes how the (meth)acrylic acid ester monomer unit includes alkyl (meth)acrylates).
Regarding claim 9, Fukumine teaches the acrylic binder according to claim 1, wherein the acrylic binder has a glass transition temperature in a range of -80°C to 50°C (Paragraph 139 describes how the glass transition temperature of the particulate polymer is in a range of -40 to 15°C).
Regarding claim 11, Fukumine teaches a composition (composition for an electrochemical device electrode, P 50) comprising the acrylic binder according to claim 1 (particulate polymer, P 50), a cross-linking agent (Paragraph 207 describes how crosslinking agents may be used in the composition for an electrode), a cathode active material (electrode active material, P 50) and a conductive material (conductive material, P 50).
Regarding claim 14, Fukumine teaches the composition according to claim 11, wherein the cathode active material is contained in a ratio of 30 to 95 parts by weight, relative to 100 parts by weight of the solid content of the composition (Paragraph 201 describes the parts by mass of components on a basis of 100 parts by mass of the electrode active material, such that the parts by mass of the electrode active material reads on the claimed range).
Regarding claim 19, Fukumine teaches a cathode (electrode for an electrochemical device, P 217) having: a current collector (current collector, P 217); and an active layer formed on the current collector and comprising the acrylic binder according to claim 1 (electrode mixed material layer, P 217).
Regarding claim 20, Fukumine teaches the cathode according to claim 19, wherein the active layer has a thickness in a range of 1 to 200 µm (Paragraph 305 describes how the thickness of the positive electrode is 70 µm, such that the active material must be in the claimed thickness range).
Claims 1, 5, 19 and 21  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2003/0073000).
Regarding claim 1, Lee teaches an acrylic binder (first and second binders, P 38), comprising polymerized units of a first polymerizable monomer having a polar functional group interacting with a cathode active material (The acrylonitrile of the acrylonitrile-butadiene-styrene of Paragraph 38); and 
Regarding claim 5, Lee teaches that the cathode active material includes sulfur (paragraph [0031]). Lee’s binder includes a nitrile group – one of the claimed polar functional groups. Therefore, it is expected that an interaction between the nitrile group and the sulfur would exist.
Regarding claim 19, Lee teaches a cathode (3) for a lithium-sulfur battery (paragraph [0039]). The cathode (3) includes a current collector and an active material layer formed on the current collector (paragraph [0039]). The active material layer includes the binder of claim 1.
Regarding claim 21, Lee teaches a lithium-sulfur battery including the electrode of claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine (US 2018/0301744) in view of Lee (US 2003/0073000).
Regarding claim 1, Fukumine teaches an acrylic binder (particulate polymer acts as a water-insoluble binder, P 70) for a lithium ion secondary battery cathode, comprising polymerized units of a first polymerizable monomer having a polar functional group interacting with a cathode active material (the particulate polymer is a polymer that includes at least a polar group-containing monomer unit, P 71); and polymerized units of a second polymerizable monomer having a cross-linkable functional group (the acrylic polymer may include a crosslinkable group-containing monomer unit, P 97), wherein the polar functional group is one or more selected from the group consisting of an amide group, a nitrile group and an alkylene oxide group (Examples of the polar group-containing monomer unit include … a nitrile group-containing monomer unit, P 74), and wherein the cross-linkable functional group is one or more selected from the group consisting of an amine group, a hydroxy group, a carboxy group, an epoxy group and a vinyl group (the crosslinkable monomer unit is a repeating unit that is derived from a crosslinkable monomer … such as an epoxy group-containing monomer, P 108). Fukumine does not teach the acrylic binder is for a lithium-sulfur secondary battery cathode.
Lee teaches a similar positive active material including a binder made of at least one polymer (Abstract). Lee teaches an acrylic binder for a lithium-sulfur secondary battery cathode (Paragraph 5 describes a binder for a positive electrode of a lithium-sulfur battery which exhibits good conductivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the acrylic binder of Fukumine and make it for a lithium-sulfur secondary battery as taught by Lee, in order to provide a secondary battery that exhibits good conductivity.
Regarding claim 4, modified Fukumine teaches the acrylic binder according to claim 1, wherein the acrylic binder comprises polymerized units of 30 to 99.5 parts by weight of the first polymerizable monomer (Fukumine: Paragraph 94 describes how the nitrile group-containing monomer unit is included in a range of 3 to 30 mass %. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I) and polymerized units of 0.5 to 30 parts by weight of the second polymerizable monomer (Fukumine: Paragraph 114 describes how the crosslinkable monomer unit is included in a range of 0.1 to 10 mass %. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 5, modified Fukumine teaches the acrylic binder according to claim 1, wherein there is an interaction between the polar functional group and sulfur in the cathode (With the combination of Fukumine and Lee, there will be an interaction between the polar functional group of Fukumine and the sulfur in the cathode of Lee).
Regarding claim 6, modified Fukumine teaches the acrylic binder according to claim 1, further comprising polymerized units of alkyl (meth)acrylate (Fukumine: Paragraph 95 describes how the particulate polymer includes a (meth)acrylic acid ester monomer unit. Paragraph 99 further describes how the (meth)acrylic acid ester monomer unit includes alkyl (meth)acrylates).
Regarding claim 7, modified Fukumine teaches the acrylic binder according to claim 6, wherein the alkyl (meth)acrylate is contained in a polymerized unit ratio of 5 to 30 parts by weight (Fukumine: 
Regarding claim 8, modified Fukumine teaches the acrylic binder according to claim 1, wherein the acrylic binder has a particle diameter of 10 nm or less (Fukumine: Paragraph 141 describes how the volume-average particle diameter of the particulate polymer is in a range of 0.01 to 0.5 µm. This translates to a range of 10 to 500 nm. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 9, modified Fukumine teaches the acrylic binder according to claim 1, wherein the acrylic binder has a glass transition temperature in a range of -80°C to 50°C (Fukumine: Paragraph 139 describes how the glass transition temperature of the particulate polymer is in a range of -40 to 15°C).
Regarding claim 10, modified Fukumine teaches the acrylic binder according to claim 1. Modified Fukumine does not explicitly teach wherein the acrylic binder has a weight average molecular weight in a range of 5,000 to 3,000,000. However, it would have been obvious to optimize the weight average molecular weight to be in the claimed range, as the weight average molecular weight affects viscosity. 
Regarding claim 11, modified Fukumine teaches a composition (Fukumine: composition for an electrochemical device electrode, P 50) for forming a cathode active layer of a lithium-sulfur secondary battery (Lee: the present invention relates to … a positive active material composition for a lithium-sulfur battery, P 3) comprising the acrylic binder according to claim 1 (Fukumine: particulate polymer, P 50), a cross-linking agent (Fukumine: Paragraph 207 describes how crosslinking agents may be used in 
Regarding claim 12, modified Fukumine teaches the composition for forming a cathode active layer of a lithium-sulfur secondary battery according to claim 11, wherein the acrylic binder is contained in a ratio of 0.01 to 10 parts by weight, relative to 100 parts by weight of the solid content of the composition (Fukumine: Paragraph 201 describes how the particulate polymer is included in the composition in a range of 0.1 to 100 parts by mass. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 13, modified Fukumine teaches the composition for forming a cathode active layer of a lithium-sulfur secondary battery according to claim 11, wherein the cathode active material is a sulfur-carbon composite (Lee: Paragraph 30 describes how the positive active material includes a sulfur compound. Paragraph 31 describes how the sulfur compound is a carbon-sulfur polymer).
Regarding claim 14, modified Fukumine teaches the composition for forming a cathode active layer of a lithium-sulfur secondary battery according to claim 11, wherein the cathode active material is contained in a ratio of 30 to 95 parts by weight, relative to 100 parts by weight of the solid content of the composition (Fukumine: Paragraph 201 describes the parts by mass of components on a basis of 100 parts by mass of the electrode active material, such that the parts by mass of the electrode active material reads on the claimed range).
Regarding claim 15, modified Fukumine teaches the composition for forming a cathode active layer of a lithium-sulfur secondary battery according to claim 11, wherein the cross-linking agent is contained in a ratio of 0.0001 to 1 part by weight, relative to 100 parts by weight of the solid content of the composition (Modified Fukumine does not explicitly describe the parts by weight of the crosslinking agent. However, it would have been obvious to include the crosslinking agent in the claimed weight 
Regarding claim 16, modified Fukumine teaches the composition for forming a cathode active layer of a lithium-sulfur secondary battery according to claim 11, wherein the conductive material is contained in a ratio of 2 to 70 parts by weight, relative to 100 parts by weight of the solid content of the composition (Fukumine: Paragraph 201 describes how the conductive material is included in the composition in a range of 0.1 to 5 parts by mass. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 17, modified Fukumine teaches the composition for forming a cathode active layer of a lithium-sulfur secondary battery according to claim 11, further comprising a conductive material dispersant (Fukumine: Paragraph 207 describes how dispersants may be used in the composition for an electrode), wherein the conductive material dispersant is contained in a ratio of 0.001 to 19.99 parts by weight, relative to 100 parts by weight of the solid content of the composition (Modified Fukumine does not explicitly describe the parts by weight of the dispersant. However, it would have been obvious to include the dispersant in the claimed weight range absent persuasive evidence that the claimed range is significant).
Regarding claim 18, modified Fukumine teaches the composition for forming a cathode active layer of a lithium-sulfur secondary battery according to claim 17, wherein the conductive material dispersant is carboxymethyl cellulose (Fukumine: Paragraph 313 describes how carboxymethyl cellulose is used in the conductive material paste).
Regarding claim 19, modified Fukumine teaches a cathode (Fukumine: electrode for an electrochemical device, P 217) for a lithium-sulfur secondary battery (Lee: positive electrode 3 for use in a lithium-sulfur battery, Figure 14, P 39) having: a current collector (Fukumine: current collector, P 217); 
Regarding claim 20, modified Fukumine teaches the cathode for a lithium-sulfur secondary battery according to claim 19, wherein the active layer has a thickness in a range of 1 to 200 µm (Fukumine: Paragraph 305 describes how the thickness of the positive electrode is 70 µm, such that the active material must be in the claimed thickness range).
Regarding claim 21, modified Fukumine teaches a lithium-sulfur secondary battery comprising the cathode of claim 19 (Lee: lithium-sulfur battery, Figure 14, P 39).
Claims 4, 8, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine (US 2018/0301744), as applied to claims 1, 6, and 11 above.
Regarding claim 4, Fukumine teaches the acrylic binder according to claim 1, wherein the acrylic binder comprises polymerized units of 30 to 99.5 parts by weight of the first polymerizable monomer (Paragraph 94 describes how the nitrile group-containing monomer unit is included in a range of 3 to 30 mass %. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I) and polymerized units of 0.5 to 30 parts by weight of the second polymerizable monomer (Paragraph 114 describes how the crosslinkable monomer unit is included in a range of 0.1 to 10 mass %. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 8, Fukumine teaches the acrylic binder according to claim 1, wherein the acrylic binder has a particle diameter of 10 nm or less (Paragraph 141 describes how the volume-average particle diameter of the particulate polymer is in a range of 0.01 to 0.5 µm. This translates to a range of 10 to 500 nm. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 12, Fukumine teaches the composition according to claim 11, wherein the acrylic binder is contained in a ratio of 0.01 to 10 parts by weight, relative to 100 parts by weight of the solid content of the composition (Paragraph 201 describes how the particulate polymer is included in the composition in a range of 0.1 to 100 parts by mass. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 16, Fukumine teaches the composition according to claim 11, wherein the conductive material is contained in a ratio of 2 to 70 parts by weight, relative to 100 parts by weight of the solid content of the composition (Paragraph 201 describes how the conductive material is included in the composition in a range of 0.1 to 5 parts by mass. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 17, Fukumine teaches the composition according to claim 11, further comprising a conductive material dispersant (Paragraph 207 describes how dispersants may be used in the composition for an electrode), wherein the conductive material dispersant is contained in a ratio of 0.001 to 19.99 parts by weight, relative to 100 parts by weight of the solid content of the composition (Fukumine does not explicitly describe the parts by weight of the dispersant. However, it would have been obvious to include the dispersant in the claimed weight range absent persuasive evidence that the claimed range is significant).
Regarding claim 18, Fukumine teaches the composition according to claim 17, wherein the conductive material dispersant is carboxymethyl cellulose (Paragraph 313 describes how carboxymethyl cellulose is used in the conductive material paste).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AR/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724